                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

NEXT LEVEL SPORTSYSTEMS, INC.,

              Plaintiff,
                                                  No. 18 C 5926
       v.
                                                  Judge Thomas M. Durkin
S&S ACTIVEWEAR, LLC; YS GARMENTS,
LLC; YOSEF SIMSOLY; BRODER BROS.
CO.; WHOLESALE PRINTABLES LTD.;
ATLANTIC COAST COTTON, INC.;
AMERICAN T-SHIRT CO. INC.; GOLDEN
STATE T'S INC.; MCCREARY-PEW INC.;
PRINTGEAR SPORTSWEAR DISTRIBUTORS
INC.; STATON HOLDINGS INC.; TSF
SPORTSWEAR, LLC; MISSION
IMPRINTABLES INC.; HERITAGE
SPORTSWEAR INC.; CAROLINA MADE INC.;
TSC APPAREL LLC; and SLC
ACTIVEWEAR INC.,

              Defendants.


                           MEMORANDUM OPINION AND ORDER

      Next Level Sportsystems, Inc., alleges trademark infringement against YS

Garments LLC, and various distributors of YS’s products. YS has moved to dismiss

pursuant to Federal Rule of Civil Procedure 12(b)(7) for failure to join Sierra

Sportswear, Inc., co-owner with Next Level of the trademark at issue. R. 17. That

motion is granted.

      Joinder is governed by Federal Rule of Civil Procedure 19. Rule 19 asks

whether a party is (1) necessary, and should be joined, and then if the party cannot

be feasibly joined, whether the party is (2) indispensable, such that the case cannot
in “equity and good conscience” proceed without that party and must be dismissed.

See Davis Cos. v. Emerald Casino, Inc., 268 F.3d 477, 481 (7th Cir. 2001).

      Next Level argues that Sierra is not a required party under Rule 19, subsection

(a), because Sierra’s interests are adequately protected by Next Level. See R. 41 at 4.

But regardless of whether Next Level can adequately protect Sierra’s interests, this

action certainly may “impair or impede” those interest. Fed. R. Civ. P. 19(a)(1)(B)(i).

A potential outcome of this case is the invalidation of Next Level’s trademark, which

would “impair or impede” Sierra’s ability to protect its ownership interest in the

trademark.

      Rule 19 also provides that a party is required if the party’s absence would

“leave an existing party subject to a substantial risk of incurring double, multiple, or

otherwise inconsistent obligations.” Fed. R. Civ. P. 19(a)(1)(B)(ii). Here, a judgment

in YS’s favor would only be good as against Next Level. Sierra, not being a party,

could still sue to protect the trademark, creating the potential for multiple and

inconsistent judgments. Next Level argues that this risk is not “substantial” because

Sierra’s owner is “believed to be living in India” and has been unreachable. See R. 41

at 5. But Next Level also acknowledges that both Sierra and its owner have had

judgments entered against them by courts in New York. See R. 41-3. It is possible

that Sierra’s assets—including its ownership interest in the trademark—could be

used to satisfy those judgments. In that case, a new party would have an interest in

this case. The Court does not perceive this risk to be insubstantial. Thus, the Court




                                           2
finds that Sierra is a required party under Rule 19(a), and should be required to join

the case, even if involuntarily.

      YS argues that involuntary joinder of a trademark co-owner is not appropriate.

R. 17 at 6-7. YS cites Federal Circuit precedent that patent co-owners have a right to

impede infringement actions by not joining such actions. The Federal Circuit has held

that this substantive right of patent law “trumps” Federal Rule of Civil Procedure 19.

STC.UNM v. Intel Corp., 754 F.3d 940, 946 (Fed. Cir. 2014). YS argues that the Court

should follow this precedent because courts frequently apply principles of patent law

to trademark disputes. See, e.g., Shima Am. Corp. v. S.M. Arnold, Inc., 1989 WL

65014, at *4 n.1 (N.D. Ill. June 7, 1989) (“Rule 19 principles developed in the context

of patent actions are wholly applicable to trademark actions.”); Pure Food Prod., Inc.

v. Am. Bakeries Co., 1972 WL 19316, at *1 (N.D. Ill. Nov. 28, 1972) (“There is little

authority on the question of who must be joined in trademark infringement actions,

but the few decided cases indicate that the same general rules developed in patent

and copyright litigation should be applied here.”); see also Reynolds v. Banks, 2012

WL 2524332, at *5 (E.D. Mich. June 29, 2012) (“The well-accepted rationale requiring

the joinder of co-owners of patents in a patent infringement suit also has been found

to apply in cases involving trademark infringement[.]”) (citing cases); 7 Fed. Prac. &

Proc. Civ. § 1614 (3d ed.) (“Actions concerning patents, copyrights, and trademarks

commonly are suits for infringement or declaratory-judgment actions seeking to

establish noninfringement or invalidity. In either case the rules for determining who

must be joined are the same.”).



                                          3
      The Court declines the invitation to follow the Federal Circuit’s precedent. The

Federal Circuit’s disregard of Rule 19 has been repeatedly questioned by Federal

Circuit judges. See STC.UNM, 754 F.3d at 947-51 (Newman, J., dissenting);

Advanced Video Techs. LLC v. HTC Corp., 879 F.3d 1314, 1319 (Fed. Cir.) (O’Malley,

J., concurring), cert. denied, 139 S. Ct. 414 (2018). Besides their concern with the

priority of Rule 19, these judges and other commentators have also questioned the

underlying logic of the rule against involuntary joinder. See 7 Fed. Prac. & Proc. Civ.

§ 1614 (3d ed.) (“[Prohibiting involuntary joinder of a patent co-owner] leads to the

anomalous result that an exclusive licensee is better protected against infringement

than is a co-owner. Moreover, that result is arrived at only by disregarding the

underlying policy of the involuntary-plaintiff principle—the amelioration of the

hardship that results when a patentee or a copyright owner refuses to join in an

action. Therefore, it seems preferable in this instance to disregard the distinction

between owners and licensees and accord the co-owner-plaintiff the benefit of the

involuntary-plaintiff procedure. It also seems desirable to deny a motion to dismiss

when the analysis required by Rule 19(b) indicates that the absent co-owners ought

not be regarded as indispensable.”). At bottom, Federal Circuit patent decisions are

merely persuasive authority in this case, whereas Rule 19 is mandatory. Thus, the

Federal Circuit precedent cited by YS does not change the Court’s finding that Sierra

should be joined in this case.

      Rule 19(b), however, contemplates that a case may proceed without joinder of

a required party if “joinder is not feasible” and “equity and good conscience” so



                                          4
permits. Next Level contends that joinder of Sierra is not feasible “because [Next

Level] cannot locate Sierra [and] personal jurisdiction doesn’t exist and cannot be

obtained by [Next Level].” R. 41 at 6. A lack of personal jurisdiction is a sufficient

basis to find that joinder is not feasible. See Askew v. Sheriff of Cook Cty., 568 F.3d

632, 634 (7th Cir. 2009). But Next Level does not make any argument in support of

its contention that the Court does not have personal jurisdiction over Sierra.

      Nevertheless, even assuming Next Level is correct that the Court lacks

personal jurisdiction over Sierra, the Court does not find that it proper for this case

to proceed without Sierra. One of the relevant factors identified by Rule 19(b) is “the

extent to which a judgment rendered in the person’s absence might prejudice that

person or the existing parties.” Fed. R. Civ. P. 19(b)(1). The Court has already

discussed that YS—which is of course an “existing party”—could be prejudiced by

multiple inconsistent judgments if Sierra is not joined. This is a sufficient basis to

find that Sierra is an indispensable party. See Escamilla v. M2 Tech., Inc., 536 Fed.

App’x 417, 423 (5th Cir. 2013); Int’l Importers, Inc. v. Int’l Spirits & Wines, LLC, 2011

WL 7807548, at *10 (S.D. Fla. July 26, 2011); Pure Food, 1972 WL 19316.

      Furthermore, it appears that Next Level has “an adequate remedy” if this case

is dismissed. See Fed. R. Civ. P. 19(b)(4). Sierra is a registered New York corporation.

See R. 48-1. As such, it can be served through the New York Secretary of State. See

NYBCL § 306(b)(1). Filing this action in New York would enable Sierra to be joined

and served even though Sierra’s owner cannot be located. This would remedy the

concern at issue here that YS could be exposed to inconsistent judgments without



                                           5
Sierra’s joinder. The feasibility of joining Sierra in a case in New York means that

this case should be dismissed.

                                      Conclusion

      YS’s motion to dismiss for failure to join, R. 17, is granted. The case is

dismissed without prejudice. In light of this decision, YS’s motion to sever, transfer,

and stay, R. 20, is denied as moot.

      Additionally, a letter from counsel for the court appointed receiver for

defendant Heritage Sportswear, Inc., informing the Court that Heritage is in

bankruptcy proceedings in Georgia, was entered on the docket as a “motion to stay.”

R. 53. That “motion” is also denied as moot.

                                                     ENTERED:


                                                     ______________________________
                                                     Honorable Thomas M. Durkin
                                                     United States District Judge
Dated: March 7, 2019




                                          6
